Title: To George Washington from Samuel Chace, 26 April 1792
From: Chace, Samuel
To: Washington, George



Most Dear and Respectable Sire
Providence April 26. 1792

Pray permit the address of your Servant who wishes every happiness to your Excellency. I Samuel Chace father in law to Majr William Blodget Son of John Chace Esqr. a Gentleman native of Barbadoes who married Honorably in Newport Anno 1713 and was a magistrate there much respected many years. A Church warden With Godfrey Malbone Esqr. the elder—They together with greatest zeal and exertion had built that noble edifice the Episcopal Church in that Town. Being left at my Hon’d Fathers death Anno 1738 I was kindly taken care of by my hond Uncle Danl Updike Esqr. King’s attorney or attorney General for the then Colony till Anno 1742: then being twenty years old he Kindly assisted me to Credit in a good Store of goods in which being attentive I soon paid for them and went into navigation with Governor Hopkins Judge Jenckes and other respectable Characters here—were concerned in upwards twenty sail of vessels, but in the French and Spanish war by various ways and means lost my property.
When prosperous I entertained gratis all Gentlemen travellers passing thro’ Providence—In Anno 1754 I went to Philadelphia on a party of pleasure and was by good letters To Mr Franklin an invited guest at his house to dine with other Gentlemen, and I was his Deputy Post Master near ten years, and had the honor of his company to dine at my house. I have been honor’d in acquaintance in New York with many first Characters there and in Boston with Governors Shirley—Pownall—and Hutchinson,

and with them dined by invitation—as also with very many first Merchants there where I was in good credit and trade for upwards thirty years—and have dined at sixteen different Gentlemens tables in Sixteen days there—Also at Portsmouth dined with the Elder Govr Wentworth and afterwards for a week with the principal Gentlemen of that Town—Sed Tempora Mutantur nos mutamur in illis.
In Anno 1774 I was obliged to open house for boarding and had the pleasure of seeing at that time your excellency Genl of our armies at our house by invitation of Mr Blodget, and I then lodged all your life guard with pleasure gratis. When Genl Sullivan commanded here and we a garrison’d Town the Marquis Fayette visited him and us often upon business of importance, and we had as visitors and many of them lodgers—Genls Lee—Gates—Steuben—Lyncoln—How—Bailey—and Spensor—with Brigadiers Huntingdon Douglas—Glover—The Duke de Lauson—Starke—Varnum and Cornal.
I was honor’d in my early days in our Episcopal Church here—made a Warden anno 1743—and so—many times after, and ever since one of the Vestry and as a psalmodist to this day, in which I serve gratis. Mr Blodget served on our Organ for some years—my son Doctr John Chace succeeded him and served gratis near twenty years—he is very lately deceased to my great discomfort. When he married about 13 years since, I had with him and wife then attending the ceremony Twelve children reckoning my own and sons and daughters in law all men and women in full health rejoicing on the occasion—It has pleased God to take them almost all away since save only one daughter—one daughter in law—with Blodget and Malcolms 2 sons in Law—I have served this Colony and state as a justice of the peace from Anno 1754 to this year 1792—and held Commissions under nine different Governors—Being the eldest I’ve served as Coroner twenty three years—and as Notary Public twenty years past.
My house which has covered us near fifty years having suffered in trade, I was obliged to mortgage and that is now call’d for, so must I be deprived of not only a covering, but being no longer a free holder must of course lose the little offices also—Alas who is sufficient for such trials without the interposition of Gods great and peculiar mercy and grace!
May I not with the great Chaldean Job cry out pity me Oh

my friends, for the heavy hand of affliction by Gods permission is upon me. My children as many as his and my property all gone—what can I do without some friendly assistance at seventy years of age—Oh the ways of God are unsearchable and past finding out—I see no way to keep up my spirits—my dignity—my power of doing good of which I have been formerly possessed.
Could I be so happy as to meet your excellencys pity and compassion under these my distressed circumstances how happy should I be—Oh! I beg your blessing as Esau of old begged of his father Jacob—saying hast thou not reserved a blessing for me—Bless me even me also O my father—With prayers for Gods blessing upon your most important Person, I rest your humble faithful Servant.
